Title: To Alexander Hamilton from James Miller, 14 November 1799
From: Miller, James
To: Hamilton, Alexander


          
            Sir
            Philadelphia, November 14, 1799
          
          I shall write to a friend of mine by this Post requesting him to pay for what wood Captn Morris may want for the Garrison at Fort McHenry—I have the honor to be Sir—Your most Hl St
          
            Jas Miller
            Agt. Qr Mr Genl.
          
          
            Philada Novr 14—1799
          
          Majr Genl Hamilton N York
        